PER CURIAM.
The juvenile appeals from an adjudication of delinquency for carrying a concealed weapon. We reverse.
Section 790.001(3)(a), Florida Statutes (1981) defines a concealed weapon as follows:
“Concealed weapon” means any dirk, metallic knuckles, slungshot, billie, tear gas gun, chemical weapon or device, or any other deadly weapon carried on or about a person in such a manner as to conceal said weapon from the ordinary sight of another person.
Under the statute, the instrument carried by the juvenile may only be construed as a concealed weapon if it is either a “dirk” or “any other deadly weapon.” There was no proof adduced at trial that the instrument was a “straight stabbing weapon” so as to constitute a dirk, see Miller v. State, 421 So.2d 746, 747, n. 1 (Fla. 4th DCA 1982), nor was there testimony that the juvenile intended to use the instrument as a deadly weapon. See McCray v. State, 358 So.2d 615 (Fla. 1st DCA 1978).
Reversed.